UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-28562 ALAS AVIATION CORP. (Exact name of registrant as specified in its charter) Delaware 46-3777116 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 2741 Lemon Grove Ave., Lemon Grove, CA (Address of principal executive offices) (Zip Code) (714) 724-3355 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of "accelerated filer, large accelerated filer and smaller reporting company" as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No þ As of December 20, 2013, the Issuer had 45,000,000 shares of common stock issued of which 19,060,458 were outstanding. PART I Item 1. Financial Statements ALAS AVIATION CORP. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Sept. 30, June 30, ASSETS TOTAL ASSETS $ - $ - LIABILITIES Accounts payable TOTAL LIABILITIES SHAREHOLDERS DEFICIT - - Preferred stock, par value $0.01, authorized: 1 million shares, none issued or outstanding - - Common stock: $0.01 par value; 100,000,000 shares authorized; 19,060,458 shares issued and outstanding at September 30, 2013 and 93,310,458 issued and outstanding at June 30, 2013 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit from prior operations ) ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ - $ - The accompanying notes are an integral part of these unaudited financial statements. - 2 - ALAS AVIATION CORP. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, From Date of Inception (February 13, 2009) to September30, 2013 REVENUES $ - $ - $ - EXPENSES: General and admin. expenses Interest expense Total Expenses ) ) ) NET (LOSS) $ ) $ ) $ ) Net loss per share, basic and fully diluted ) ) Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited financial statements. - 3 - ALAS AVIATION CORP. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended September 30 From Date of Inception (February 13, 2009) to Sept 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss with cash used in operations: Stock based compensation - Operating expenses incurred by related party on behalf of Company - Change in assets and liabilities: Change in accounts payable and accrued liabilities Net cash used in operating activities - ) ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash provided by investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Contributed Capital - Net cash provided by financing activities - NET CHANGE IN CASH Cash at beginning of period - - - Cash at end of period $
